DETAILED ACTION
The Request for Continued Examination (RCE) filed 05/26/22 has been entered.  Claims 1-7 are still pending.  No amendments were submitted.  A revised rejection of all pending claims is detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Marking
Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marking et al. (U.S. Patent Pub. No. 2001/0042663).  Marking is directed to a position sensitive shock absorber.  See Abstract.  
Claim 1: Marking discloses a vehicle suspension damper [Fig. 1, 5A] comprising: a cylinder (4) and a piston assembly (19, 22), wherein said piston assembly comprises a piston (22, 34) having a first side (16 above 22) and a second side (16 below 22), said piston including a compression flow path (48) formed through said piston, said piston including a rebound flow path formed through said piston [see Fig. 1 (disc valves on both sides of piston 22); para. 0026 (“fluid flow can be both through damping piston 34 via arrows 48…”)]; a working fluid within said cylinder; a bypass cylinder (36) surrounding said cylinder and defining a cylindrical bypass channel (38) having a central axis (12) which is approximately colinear with a central axis of said cylinder, said cylindrical bypass channel providing a path [see Figs. 2-4 (arrows passing through ports 24, 26, 28, 30, 32)] for said working fluid to travel from said first side of said piston to said second side of said piston without traversing said compression flow path formed through said piston during a compression stroke of said piston and without traversing said rebound flow path formed through said piston during a rebound stroke of said piston [see Figs. 2-4]; an adjustable bypass port (24, 26, 28, 30, 32; 172, 174) fluidly coupling an interior of said cylinder and said cylindrical bypass channel [see para. 0032 (“it may be desired to permit user adjustment of bypass damping…[by] selectively cover[ing] and uncover[ing] various bypass openings”)]; and a bypass valve (40, 42, 166, 168) [see para. 0025 (“bands 40, 42 act as check valve elements”); para. 0030-33 (check valves, solenoid valves, proportionally or bi-modally)] slidably disposed [see para. 0034 (“axially-slidable rings 166, 168”)] within said cylindrical bypass channel, said bypass valve configured for, upon actuation of an actuator (178, 184, 186) coupled with said bypass valve, adjusting a flow of said working fluid through said adjustable bypass port [see para. 0034 (“selectively energizing the appropriate lead 184, 186, which can be done manually or automatically, creates a magnetic field and causes the associated ring 166, 168 to shift axial position to cover…or uncover openings 172, 174”)].  See Figs. 1-5B. 
Claim 4: Marking discloses that said adjusting said flow of said working fluid through said adjustable bypass port comprises: a closure of said adjustable bypass port, thereby stopping said flow of said working fluid.  See, e.g., Fig. 5B (172 closed). 
Claim 5: Marking discloses that said adjusting said flow of said working fluid through said adjustable bypass port comprises: fully opening of said adjustable bypass port, thereby allowing said flow of said working fluid.  See, e.g., Fig. 5A (174 open). 
Claim 6: Marking discloses said adjusting said flow of said working fluid through said adjustable bypass port comprises: partially opening of said adjustable bypass port, thereby enabling a partial flow of said working fluid.  See Figs. 5A-5C (energize leads of 180 appropriately to shift 168 such that it only partially covers 174).  
Claim 7: Marking discloses that said actuator further comprises: a remotely operable actuator which extends to a position outside of said vehicle suspension damper, such that said remotely operable actuator is enabled to be turned from said outside of said vehicle suspension damper.  See para. 0034 (“selectively energizing leads…can be done manually or automatically”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Marking in view of Thomas 
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marking in view of Thomas (U.S. Patent No. 1,313,763) (previously cited).  Thomas is directed to a shock absorber.  See Abstract.  
Claim 2: Marking is relied upon as in claim 1 above but employs a coil (178, 180) and energizing leads (184, 186) to adjust the bypass valves rather than a “threaded plug,” “rod” and “sleeve.”  Thomas discloses a similar vehicle suspension damper [Figs. 1, 2] comprising a cylinder (5), a piston assembly (12, 13), and a bypass cylinder (6) that surrounds and is coaxial with the cylinder and defines a cylindrical bypass channel (7), wherein a bypass valve (23, 26, 28) further comprises: a threaded plug (threaded portions of 28) coupled with said actuator (knob of 28), said threaded plug is configured for being angularly displaced within said cylindrical bypass channel about a longitudinal axis of said threaded plug relative to said piston (13) in response to an operation of said actuator; a rod (26) disposed adjacent to said threaded plug, wherein said rod is configured for moving along said longitudinal axis within said cylindrical bypass channel in response to an angular displacement experienced by said threaded plug; and a sleeve (23) coupled to said rod and extending from said rod along the same longitudinal axis as said rod, wherein said sleeve is configured for moving along said longitudinal axis within said cylindrical bypass channel in response to said moving by said rod, wherein said sleeve provides an adjustment to said flow of said working fluid through said adjustable bypass port (19-22, 32-33).  See Figs. 1, 2.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use the Thomas threaded plug means of actuation because it is merely an alternative means to achieve the same objective of covering and uncovering the openings in the interior cylinder wall.  Thomas provides a strictly mechanical mode of adjustment (as compared to Marking’s electrical mode of adjustment), which may be a desirable design feature based on the operational use of the device.  It should be noted that Marking also contemplates mechanical means of adjusting bypass valves to cover/uncover the bypass ports [see para. 0032], hence providing further evidence of the obviousness of this combination. 
Claim 3: Thomas discloses that said actuator comprises a thumb wheel (knob of 28) secured onto said threaded plug.  See Figs. 1, 2. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        May 27, 2022